Exhibit 10.45
THOMAS & BETTS CORPORATION
EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005
(Including Amendments Adopted through December 3, 2008)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
INTRODUCTION
    1  
 
       
ARTICLE I. DEFINITIONS
    1  
 
       
1.01 “Actuarial Equivalent”
    1  
1.02 “Affiliated Company”
    1  
1.03 “Average Monthly Compensation”
    2  
1.04 “Beneficiary”
    2  
1.05 “Benefit”
    2  
1.06 “Board of Directors”
    2  
1.07 “Code”
    2  
1.08 “Committee”
    2  
1.09 “Company”
    2  
1.10 “Compensation”
    2  
1.11 “Credited Service”
    3  
1.12 “Early Retirement Date”
    3  
1.13 “Effective Date”
    3  
1.14 “Eligible Employee”
    3  
1.15 “Grandfathered Benefit”
    3  
1.16 “Normal Retirement Date”
    3  
1.17 “Plan”
    3  
1.18 “Retiree”
    3  
1.19 “Retirement Plan”
    4  
1.20 “Section 409A Benefit”
    4  
1.21 “Separation from Service”
    4  
1.22 “10-Year Certain and Life Annuity”
    4  
 
       
ARTICLE II. AMOUNT AND PAYMENT OF BENEFITS
    4  
 
       
2.01 Payment of Benefit
    4  
2.02 Amount of Normal Retirement Benefit
    4  
2.03 Amount of Early Retirement Benefits
    5  
2.04 Form and Time of Payment for a Grandfathered Benefit
    5  
2.05 Form and Time of Payment for Section 409A Benefit — Termination On Or After
Early Retirement Date
    6  
2.06 Termination Prior to Early Retirement Date
    7  
2.07 Pre-Retirement Death Benefit
    8  
2.08 Restoration of Service
    8  
2.09 Designation of Beneficiary
    8  
2.10 Receipt of Single-Sum Payment
    9  
 
       
ARTICLE III. GENERAL PROVISIONS
    9  
 
       
3.01 Administration
    9  
3.02 Funding
    9  
3.03 No Contract of Employment
    10  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
3.04 Competency
    10  
3.05 Withholding Taxes
    10  
3.06 Nonalienation
    10  
3.07 Forfeiture for Cause
    10  
3.08 Mergers/Transfers
    11  
3.09 Change of Control
    11  
3.10 Calculations
    12  
3.11 Elections
    12  
3.12 Acceleration of Payment
    12  
3.13 Construction
    12  
3.14 Insurance Products
    13  
3.15 Nature of Obligation
    13  
3.16 Legal Fees
    13  
3.17 Tax Gross-Up
    14  
 
       
ARTICLE IV. AMENDMENT, TERMINATION, OR PARTICIPANT REMOVAL
    16  

-ii-



--------------------------------------------------------------------------------



 



THOMAS & BETTS CORPORATION
EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2005)
(Including Amendments Adopted through December 3, 2008)
INTRODUCTION
Thomas & Betts Corporation (the “Company”) has adopted and maintained this
Executive Retirement Plan (“Plan”), originally effective as of September 2,
1992, and as subsequently amended on December 16, 1993, February 5, 1997,
June 4, 1997, December 1, 1999, June 7, 2000, December 5, 2000, September 3,
2003 and February 4, 2004, to provide additional retirement income and death
benefit protection to certain officers of the Company in recognition of their
contribution to the Company in carrying out senior management responsibilities.
The Company now desires to amend and restate the Plan in order to
(i) incorporate all amendments and modifications made to the Plan up through and
including December 3, 2008, and (ii) ensure that the provisions of the Plan
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the related final Treasury Department regulations issued thereunder. The terms
and conditions of participation and benefits under this Plan, as amended, are
set out in this document.
All benefits payable under this Plan, which is intended to constitute a
non-qualified, unfunded deferred compensation plan for a select group of
management employees under Title I of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), shall be paid out of the general assets of
the Company.
ARTICLE I. DEFINITIONS

1.01   “Actuarial Equivalent” shall mean the equivalent value when computed
based on the UP-84 Mortality Table and an interest rate equal to 100 percent of
the interest rate which would be used by the Pension Benefit Guaranty
Corporation (under the pre-November 1, 1993 methodology) for valuing immediate
annuities for single employer plans that terminate on the first day of the month
in which the Eligible Employee’s Benefit payments commence (the “PBGC Interest
Rate”).   1.02   “Affiliated Company” shall mean any company not participating
in the Plan which is a member of a controlled group of corporations (as defined
in Section 414(b) of the Code) which also includes as a member the Company; any
trade or business under common control (as defined in Section 414(c) of the
Code) with the Company; any organization (whether or not incorporated) which is
a member of an affiliated service group (as defined in Section 414(m) of the
Code) which includes the Company; and any other entity required to be aggregated
with the Company pursuant to regulations under Section 414(o) of the Code.

 



--------------------------------------------------------------------------------



 



1.03   “Average Monthly Compensation” shall mean the average monthly
Compensation of an Eligible Employee during any sixty (60) consecutive months
during his employment with the Company or an Affiliated Company affording the
highest such average. For purposes of determining Average Monthly Compensation,
noncontiguous months of employment interrupted by periods of fewer than twelve
(12) months in which the Employee is not employed shall be treated as
consecutive. If the Eligible Employee has fewer than 60 consecutive full months
of employment, Average Monthly Compensation shall mean the monthly average for
all full months of employment completed by such Eligible Employee.
Notwithstanding the foregoing, if an Eligible Employee has noncontiguous periods
of employment and his most recent period of employment commenced at least twelve
(12) full calendar months after the last day of his immediate prior period of
employment, his Average Monthly Compensation shall be determined solely on the
basis of his most recent period of employment.   1.04   “Beneficiary” shall mean
the person or persons designated by an Eligible Employee as beneficiary in a
time and manner determined by the Committee. If the Eligible Employee fails to
designate a Beneficiary or if the Beneficiary predeceases the Eligible Employee,
the Eligible Employee’s spouse shall be the Beneficiary or if no spouse survives
the Eligible Employee, the Eligible Employee’s estate shall be the Beneficiary.
An Eligible Employee may change his designated Beneficiary in a time and manner
determined by the Committee.   1.05   “Benefit” shall mean the amounts payable
under Article 2 of this Plan, including the Grandfathered Benefit and the
Section 409A Benefit.   1.06   “Board of Directors” shall mean the Board of
Directors of Thomas & Betts Corporation.   1.07   “Code” shall mean the Internal
Revenue Code of 1986, as amended from time to time.   1.08   “Committee” shall
mean the Company’s Compensation Committee of the Board of Directors, any
successor or substitute committee thereto, or, during any period of time when no
such committee is in existence, the Company’s entire Board of Directors.   1.09
  “Company” shall mean the Thomas & Betts Corporation or any successor by
merger, purchase or otherwise, with respect to its employees and such Affiliated
Companies authorized by the Board of Directors, on such terms and conditions as
the Board may determine, to participate in the Plan.   1.10   “Compensation”
shall mean the base cash compensation paid to an Eligible Employee in respect of
each month for services rendered to the Company by such Eligible Employee, plus
the amount paid pursuant to the provisions of the Executive Incentive Plan and
the Management Incentive Plan or such substitute or similar plans, determined
prior to any pre-tax contributions under a “qualified cash or deferred
arrangement” (as defined under Section 401(k) of the Code and its applicable
regulations) or under a “cafeteria plan” (as defined under Section 125 of the
Code and its applicable regulations) and prior to any amount which an Eligible
Employee has elected to defer under the Thomas & Betts Supplemental Executive
Investment Plan.

- 2 -



--------------------------------------------------------------------------------



 



1.11   “Credited Service” shall mean with respect to an Eligible Employee
service determined pursuant to the provisions of Section 2.9 (or any successor
thereto) of the Retirement Plan. If an Eligible Employee, who either has
received a lump sum distribution from the Plan or is receiving a monthly payment
from the Plan is subsequently rehired and resumes participation in the plan, his
Credited Service attributable to his employment prior to his rehire shall be
disregarded in determining the amount of his Benefit which accrues subsequent to
his rehire. His Credited Service attributable to employment both before and
after his rehire shall, however, be taken into account in determining whether he
has satisfied the service eligibility requirements for a Benefit under the Plan.
Notwithstanding the foregoing, an Eligible Employee may, subject to the approval
by the Committee, be granted additional months or years of age or of Credited
Service for purposes of determining the amount of Benefit under the Plan or for
purposes of satisfying the service eligibility requirements necessary for a
Benefit under the Plan or both. The number of months or years of age or of
Credited Service so granted, if any, shall be set forth in Appendix A.   1.12  
“Early Retirement Date” shall mean the first day of the calendar month following
an Eligible Employee’s 55th birthday, or the Eligible Employee’s 50th birthday
if such Eligible Employee commenced employment with the Company prior to
December 1, 1997. For purposes of determining whether employment commenced prior
to December 1, 1997, “Company” shall not include Augat Inc. or any Affiliated
Company which became authorized to participate in this Plan after November 30,
1997.   1.13   “Effective Date” shall mean September 2, 1992, for the Plan as
originally effective, and January 1, 2005 for the Plan as amended and restated
herein.   1.14   “Eligible Employee” shall mean an employee who occupies a
position of senior management with the Company who has been approved by the
Committee and who is listed on Appendix A, as amended from time to time by the
Committee.   1.15   “Grandfathered Benefit” shall mean that portion of the
Benefit under the Plan as in effect on October 3, 2004 which was earned and
vested (within the meaning of Treas. Reg. §1.409A-6(a) or any successor thereto)
as of December 31, 2004.   1.16   “Normal Retirement Date” shall mean the first
day of the calendar month following an Eligible Employee’s 65th birthday.   1.17
  “Plan” shall mean the Thomas & Betts Corporation Executive Retirement Plan, as
amended from time to time.   1.18   “Retiree” shall mean an Eligible Employee
who (i) has completed five or more years of Credited Service, (ii) has reached
either his Early Retirement Date or his Normal Retirement Date, and (iii) either
voluntarily or upon the Company’s request or demand terminates employment with
the Company and all Affiliated Companies, or with respect to any Section 409A
Benefit, has a Separation from Service after becoming a Retiree.

- 3 -



--------------------------------------------------------------------------------



 



1.19   “Retirement Plan” shall mean Part A of the Thomas & Betts Pension Plan,
as amended from time to time.   1.20   “Section 409A Benefit” shall mean that
portion of the Benefit under this Plan in excess of the Grandfathered Benefit.  
1.21   “Separation from Service” shall mean an Eligible Employee’s termination
of employment within the meaning of Treas. Reg. §1.409A-1(h) or any successor
thereto.   1.22   “10-Year Certain and Life Annuity” shall mean an annuity which
provides monthly payments to the Retiree for his lifetime with a guaranteed
minimum of one hundred twenty (120) monthly payments; provided, however, solely
with respect to the Grandfathered Benefit, if the Retiree dies prior to
receiving the full one hundred twenty (120) monthly payments, the remainder of
the guaranteed payments shall be commuted and paid in one lump sum to the
Beneficiary in full discharge of the obligation of the Plan.

ARTICLE II. AMOUNT AND PAYMENT OF BENEFITS

2.01   Payment of Benefit       Except as otherwise provided, a Benefit shall be
payable by the Company only with respect to an Eligible Employee who becomes a
Retiree, subject to the provisions of Section 3.07. Such Benefit shall be
payable from the general assets of the Company.   2.02   Amount of Normal
Retirement Benefit       The monthly amount of the Benefit payable in the form
of a 10-Year Certain and Life Annuity on or after an Eligible Employee’s Normal
Retirement Date shall be equal to:

  (a)   2.5 percent of the Eligible Employee’s Average Monthly Compensation
multiplied by the first 20 years of his Credited Service plus 1.5 percent of the
Eligible Employee’s Average Monthly Compensation multiplied by the next 15 years
of his Credited Service

minus

  (b)   the monthly amount of benefit which is or would be payable to the
Eligible Employee pursuant to the provisions of the Retirement Plan, assuming
such benefit commenced at the same time as the commencement of his Plan Benefit,
in the form of a 100% Joint and Survivor Annuity, as described in
Section 2.04(a)(i) (an Eligible Employee who is unmarried at the time the
Benefit is determined shall be deemed, for purposes of the Plan, to have a
survivor annuitant born on the same date as the Eligible Employee).

- 4 -



--------------------------------------------------------------------------------



 



2.03   Amount of Early Retirement Benefits

  (a)   Unless the provisions of Section 2.03(b) below are applicable, the
Benefit payable to a Retiree whose employment terminates for any reason prior to
his Normal Retirement Date shall be equal to the Benefit determined under the
provisions of Section 2.02 on the basis of his Average Monthly Compensation and
Credited Service on the date of his termination of employment; provided,
however, the portion of his Benefit determined under the provisions of
Section 2.02(a) shall be reduced by 3.6% for each year and 1/12 of 3.6% for each
month of a fractional year by which the date the Retiree’s Benefit begins
precedes the 60th anniversary of his birth.     (b)   An Eligible Employee who
has completed at least five years of Credited Service and who terminates
employment at the Company’s request prior to his Normal Retirement Date shall,
subject to the approval of the Committee and the provisions of Section 3.07,
receive a special early Benefit. The special early Benefit shall solely be at
the discretion of the Committee and may reflect (without limitation) the grant
of additional months or years of Credited Service and/or age.

2.04   Form and Time of Payment for a Grandfathered Benefit

  (a)   The automatic form of payment under this Plan deemed to have been
elected with respect to a Grandfathered Benefit by a Retiree at the time he
became an Eligible Employee shall be a 10-Year Certain and Life Annuity unless
the Retiree elected one of the following optional forms of payment at the time
he became an Eligible Employee.

  (i)   Payment in the form of a 100% Joint and Survivor Annuity of Actuarial
Equivalent value to the Grandfathered Benefit otherwise payable under
Section 2.04(a) above, providing for a reduced monthly benefit during his
lifetime with 100% of such reduced monthly benefit continuing to his surviving
spouse to whom he was married on the date his Grandfathered Benefit payments
commenced for the remainder of such spouse’s lifetime. If the Retiree and the
spouse to whom he was married on the date his Grandfathered Benefit payments
commenced die before receiving one hundred twenty (120) monthly payments, the
remainder of the one hundred twenty (120) guaranteed payments will be commuted
and paid in one lump sum to the named beneficiary of the last surviving
annuitant in full discharge of the obligation of the Plan with respect to the
Grandfathered Benefit. This optional form of benefit shall become effective on
the first day of the month for which the Retiree’s Grandfathered Benefit is
first payable. If the Retiree’s spouse dies before the first day of the month
for which the Retiree’s Grandfathered Benefit is first payable, this optional
form of payment shall be revoked and payments shall be made as a 10-Year Certain
and Life Annuity.

- 5 -



--------------------------------------------------------------------------------



 



  (ii)   In one single payment to him (or his Beneficiary if he dies prior to
payment under paragraph (b) below) of the Actuarial Equivalent value of the
Grandfathered Benefit otherwise payable under Section 2.04(a) above.
Notwithstanding the foregoing or any provision of the Plan to the contrary, the
lump sum factor to be used in determining the present value of the Grandfathered
Benefit of a Retiree who terminates employment after his Normal Retirement Date
shall be the same lump sum factor as would be used with respect to an age 65
Retiree receiving a lump sum payment of his Grandfathered Benefit as of the same
date.

  (b)   Payments shall commence as of the first day of the month following the
Eligible Employee becoming a Retiree or as soon as administratively practicable
thereafter.     (c)   Any Eligible Employee may change his payment form election
with respect to his Grandfathered Benefit by making a new payment form election
at any time; provided, however, that no such election shall be effective unless
it shall have been made and submitted to the Committee prior to the last day of
the calendar year prior to the calendar year in which the Eligible Employee
terminates employment with the Company and each Affiliated Company.

2.05   Form and Time of Payment for Section 409A Benefit — Termination On Or
After Early Retirement Date

  (a)   All elections by an Eligible Employee under this Section 2.05 shall
apply to his Section 409A Benefits hereunder and his benefits accrued under the
Thomas & Betts Pension Restoration Plan, which in both cases are payable upon a
Separation from Service on or after such Eligible Employee’s Early Retirement
Date (jointly referred to under this Section 2.05 as “Aggregate Section 409A
Benefits”).     (b)   Unless the Eligible Employee has made an effective
election with respect to Aggregate Section 409A Benefits as provided in
Section 2.05(d), below, for payments which commence after 2004 and prior to
2009, the form of payment election made with respect to Benefits prior to 2005
shall apply to such Aggregate Section 409A Benefits, provided, however, that the
Aggregate Section 409A Benefits shall commence on the first business day of the
month following the six-month anniversary of the Eligible Employee’s Separation
from Service as a Retiree. In the absence of a prior affirmative election by the
Eligible Employee, the Aggregate Section 409A Benefits shall be paid in one
single payment on the first business day of the month following the six-month
anniversary of the Eligible Employee’s Separation from Service as a Retiree. The
portion of the single payment attributable to Section 409A Benefits shall be
equal to the Actuarial Equivalent Value of the Section 409A Benefit otherwise
payable to the Eligible Employee in the form of a 10-Year Certain and Life
Annuity. The lump sum factor shall be the same as in Section 2.04(a)(ii) above.

- 6 -



--------------------------------------------------------------------------------



 



  (c)   Effective January 1, 2009, unless the Eligible Employee (i) has made an
effective election under Section 2.05 (d) or (e) below, the Eligible Employee’s
Aggregate Section 409A Benefit shall be paid in one single payment on the first
business day of the month following the six-month anniversary of the Eligible
Employee’s Separation from Service as a Retiree. The portion of the single
payment attributable to Section 409A Benefits shall be equal to the Actuarial
Equivalent Value of the Section 409A Benefit otherwise payable to the Eligible
Employee in the form of a 10-Year Certain and Life Annuity. The lump sum factor
shall be the same as in Section 2.04(a)(ii) above.     (d)   An Eligible
Employee may elect during 2005, 2006, 2007, and 2008, to have his Aggregate
Section 409A Benefit paid in the form of a 10-Year Certain and Life Annuity or a
10-Year Certain and 100% Joint and Survivor Annuity in lieu of the lump sum
payment, or may change a prior election of an annuity form of payment to a lump
sum payment, but such election shall be effective only for a Separation from
Service after the year of the election and shall commence to be paid on the
first business day of the month following the six-month anniversary of the
Eligible Employee’s Separation from Service as a Retiree.     (e)   An Eligible
Employee may make an election after 2008 to change the form of payment as set
forth in 2.05(c) or as elected under 2.05(d) with respect to the Aggregate
Section 409A Benefit, provided that any such election shall be effective only
after twelve months from the date of the election and must be made at least
twelve months prior to the date payment would otherwise have been made or have
commenced to be made. In the event of such election, payment shall be made or
commence to be made on the first business day of the month following the
five-year anniversary of the date specified as the payment date in
Section 2.05(b) above. Only one such election shall be permitted except as
otherwise provided in Section 2.05(f).     (f)   An Eligible Employee who has
elected an annuity form may elect the other annuity form (provided such form is
actuarially equivalent to such prior elected annuity form) with respect to the
Aggregate Section 409A Benefit at any time without regard to the 12-month and
5-year rules.     (g)   All elections under this Section 2.05 shall be
irrevocable upon delivery of such election to the Committee or its designee. All
benefits subject to such election and payable as a result of the Employee’s
Separation from Service shall be paid or commence to be paid at the time and in
the form elected by the Eligible Employee to such Employee or in the event of
such Employee’s death prior to commencement, to the designated beneficiary or
joint annuitant.

2.06   Termination Prior to Early Retirement Date       Notwithstanding any
other provision of the Plan, the Committee in its sole discretion may waive the
requirement that an Eligible Employee must attain his Early Retirement Date

- 7 -



--------------------------------------------------------------------------------



 



  or his Normal Retirement Date as a condition precedent to the receipt of his
Benefit, and may instead provide that an Eligible Employee who Separates from
Service after completing five or more years of Credited Service but prior to
reaching his Early Retirement Date shall be vested in his accrued Benefit. The
Actuarial Equivalent present value of such accrued Benefit shall be paid in one
single sum payment on the first business day of the month following the
six-month anniversary of such Separation from Service.

2.07   Pre-Retirement Death Benefit       If an Eligible Employee dies prior to
his termination of employment or, with respect to his Section 409A Benefit,
prior to his Separation from Service and after he has completed five or more
years of Credited Service with the Company, a spouse’s benefit shall be payable
to his surviving spouse. Such spouse’s benefit shall be a lump sum payment which
is the Actuarial Equivalent value of the amount of monthly benefit the spouse
would have received if the benefit which the Eligible Employee would have
received under Section 2.02 of this Plan, reduced pursuant to the provisions of
Section 2.03(a) of this Plan, had commenced on the later of the month following
(A) the Eligible Employee’s date of death or (B) the Eligible Employee’s Early
Retirement Date, in the form of a 100% Joint and Survivor Annuity and the
Eligible Employee had died immediately thereafter. Such spouse’s Grandfathered
Benefit shall be paid as soon as practicable following such Eligible Employee’s
date of death and the Section 409A Benefit shall be paid on the last business
day of the first month following the month in which death occurs. For purposes
of this Section 2.07, “Company” shall not include Augat Inc. or any other
Affiliated Company which became authorized to participate in this Plan after
November 30, 1997.   2.08   Restoration of Service       If an Eligible Employee
who retired or otherwise terminated employment is restored to employment with
the Company or an Affiliated Company, the Grandfathered Benefit shall be
suspended and upon a subsequent termination of employment with the Company and
all Affiliated Companies shall resume in the same amount and in the same form.
The Aggregate Section 409A Benefit accrued prior to the Eligible Employee’s
reemployment shall continue to be paid if in pay status or shall be paid or
commence to be paid at the time specified under Section 2.05 without regard to
such reemployment. The Eligible Employee shall be entitled to an additional
Section 409A Benefit calculated under Section 2.02, taking into account only his
Credited Service subsequent to his rehire date, and the provisions of
Section 2.05 shall apply with respect to the form and time of payment of this
additional Section 409A Benefit.   2.09   Designation of Beneficiary       Each
Eligible Employee shall file a written designation of Beneficiary with the
Committee upon qualifying for participation hereunder. Such designation shall
remain in

- 8 -



--------------------------------------------------------------------------------



 



    force until revoked by the Eligible Employee by filing a new beneficiary
form with the Committee.   2.10   Receipt of Single-Sum Payment       If any
Retiree has received a single sum payment, such Retiree’s Beneficiary shall have
no further interest in the Plan or any benefit payable thereunder.

ARTICLE III. GENERAL PROVISIONS

3.01   Administration       The administration of the Plan, the exclusive power
to interpret it, and the responsibility for carrying out its provisions are
vested in the Committee. The Committee shall have full discretionary authority
to interpret the Plan and resolve all matters arising in connection with the
Plan. The Committee may adopt procedural rules and may employ and rely on such
legal counsel, actuaries, accountants and agents as it may deem advisable to
assist in the administration of the Plan. All disputes regarding claims for Plan
Benefits shall be resolved in accordance with the claims procedure set forth in
the Retirement Plan. Decisions of the Committee shall be conclusive and binding
on all persons. The expenses of the Committee attributable to the administration
of this Plan shall be paid directly by the Company.   3.02   Funding

  (a)   All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Company. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Company, unless the provisions of paragraph (b) below are
applicable.     (b)   The Board of Directors may, for administrative reasons,
establish a grantor trust for the benefit of Eligible Employees in the Plan. The
assets of said trust will be held separate and apart from other Company funds
and shall be used exclusively for the purposes set forth in the Plan and the
applicable trust agreement, subject to the following conditions:

  (i)   the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;     (ii)   the Company shall be
treated as the “grantor” of said trust for purposes of Sections 671 through 677
of the Code; and     (iii)   said trust agreement shall provide that its assets
may be used to satisfy claims of the Company’s general creditors, provided that
the rights of such general creditors are enforceable under federal and state
law.

- 9 -



--------------------------------------------------------------------------------



 



3.03   No Contract of Employment       The establishment of the Plan shall not
be construed as conferring any legal right upon any person for a continuation of
employment, nor shall it interfere with the right of the Company to discharge
any employee.   3.04   Competency       If the Committee shall find that any
person to whom any amount is or was payable hereunder is unable to care for his
affairs because of illness or accident, or has died, then the Company, if it so
elects, may direct that any payment due him or his estate (unless a prior claim
therefore has been made by a duly appointed legal representative) or any part
thereof be paid or applied for the benefit of such person or for the benefit of
his spouse, children or other dependents, an institution maintaining or having
custody of such person, any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment, or any of
them, in such manner and proportion as the Company may deem proper, provided,
however, that any Aggregate Section 409A Benefit shall be paid at the same time
and in the same form as payment would have been made to the Eligible Employee.
Any such payment shall be in complete discharge of the liability of the Company
therefor.   3.05   Withholding Taxes       The Company shall have the right to
deduct from each payment to be made under the Plan any required withholding
taxes.   3.06   Nonalienation       Except insofar as may otherwise be required
by law, no amount payable at any time under the Plan shall be subject in any
manner to alienation by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, charge or encumbrance of any kind nor in any manner be
subject to the debts or liabilities of any person and any attempt to so alienate
or subject any such amount, whether presently or thereafter payable, shall be
void. With respect to the Grandfathered Benefit only, if any person shall
attempt to, or shall alienate, sell, transfer, assign, pledge, attach, charge or
otherwise encumber any amount payable under the Plan, or any part thereof, or if
by reason of his bankruptcy or other event happening at any such time such
amount would be made subject to his debts or liabilities or would otherwise not
be enjoyed by him, then the Committee, if it so elects, may direct that the
Grandfathered Benefit be withheld and that the same or any part thereof be paid
or applied to or for the benefit of such person, his spouse, children or other
dependents, or any of them, in such manner and proportion as the Committee may
deem proper.   3.07   Forfeiture for Cause       In the event that an Eligible
Employee or Retiree shall at any time be convicted for a crime involving
dishonesty or fraud on the part of such Eligible Employee or Retiree in

- 10 -



--------------------------------------------------------------------------------



 



    his relationship with the Company or an Affiliated Company, all benefits
that would otherwise be payable to him under the Plan shall be forfeited. If a
Retiree shall at any time be under indictment for any such crime, any
Grandfathered Benefit amounts payable to such Retiree shall be suspended pending
conviction, dismissal or acquittal in respect thereof. If the Retiree is not
convicted, the suspended amounts shall be paid to him (with simple interest
accruing at the PBGC Interest Rate) within thirty days after the date of the
dismissal or acquittal. For this purpose, any so-called Alford plea or plea of
nolo contendere shall be deemed to constitute an acquittal.   3.08  
Mergers/Transfers       This Plan shall be binding upon and inure to the benefit
of the Company and its successors and assignees and the Eligible Employee, his
designees and his estate. Nothing in this Plan shall preclude the Company from
consolidating or merging into or with, or transferring all or substantially all
of its assets to, another corporation which assumes this Plan and all
obligations of the Company hereunder. Upon such a consolidation, merger or
transfer of assets and assumption, the term “Company” shall refer to such other
corporation and this Plan shall continue in full force and effect.   3.09  
Change of Control       Notwithstanding any other provision of the Plan, in the
case of an Eligible Employee who has an agreement with the Company which
provides for benefits following a change of control (“Termination Protection
Agreement”), the following provisions shall apply in the event that such
Eligible Employee’s employment with the Company is terminated under the
circumstances described in Section 3 of his or her Termination Protection
Agreement.

  (a)   Such Eligible Employee, if not a Retiree as defined in Section 1.18,
shall be deemed to be a Retiree and shall be entitled to a Benefit determined in
accordance with Section 2.02;     (b)   For purposes of Section 2.02 such
Eligible Employee’s age and years of Credited Service shall be increased by
three (3) years;     (c)   The Actuarial Equivalent value of such Eligible
Employee’s Grandfathered Benefit, if any, shall be paid to him or her in a lump
sum within 30 days after the date of termination of his or her employment; and  
  (d)   The Eligible Employee’s Aggregate Section 409A Benefit shall be paid in
accordance with the foregoing Sections of this Plan unless such change of
control is a change in control event as defined in Treas. Reg. §1.409A-3(i)(5)
(or any successor thereto) and the Separation from Service occurs within two
years following such change of control, in which case payment shall be made in a
lump sum (equal to the Actuarial Equivalent value of such Eligible Employee’s
Aggregate Section 409A Benefit) on the first business day of the month following
the six-month anniversary of such Separation from Service.

- 11 -



--------------------------------------------------------------------------------



 



3.10   Calculations       Whenever, under this Plan, it is necessary to
determine whether one benefit is less than, equal to, or larger than another,
whether or not such benefits are provided under this Plan, such determination
shall be made by the Company’s independent consulting actuary, using mortality
and interest (unless otherwise specified in this Plan) and any other assumptions
normally used at the time by such actuary in determining actuarial equivalents
under the Retirement Plan.   3.11   Elections       All elections, designations,
requests, notices, instructions, and other communications from an Eligible
Employee, Retiree, or other person to the Committee that are required or
permitted under the Plan shall be in such form as is prescribed from time to
time by the Committee, shall be mailed by Certified or Registered Mail, Return
Receipt Requested, or personally delivered to the principal offices of the
Company, and shall be deemed to have been given and delivered only upon actual
receipt thereof at such location.   3.12   Acceleration of Payment      
Notwithstanding any other provision of the Plan to the contrary, the Company
shall make payments of any Grandfathered Benefit hereunder to a Retiree or
Beneficiary before such payments are otherwise due if the Committee determines,
based on a change in the tax or revenue laws of the United States of America, a
published ruling or similar announcement issued by the Internal Revenue Service,
a regulation issued by the Secretary of the Treasury or his delegate, a decision
by a court of competent jurisdiction involving an Eligible Employee, Retiree or
Beneficiary, or a closing agreement made under Section 7121 of the Code that is
approved by the Internal Revenue Service and involves an Eligible Employee,
Retiree or Beneficiary, that an Eligible Employee, Retiree or Beneficiary has
recognized or will recognize income for federal income tax purposes with respect
to amounts that are or will be payable to him under the Plan before they are
paid to him. In such cases, any such Retiree or Beneficiary so affected shall
receive the remaining Grandfathered Benefit payments payable to him and, where
appropriate, his Beneficiary in one single payment of Actuarial Equivalent value
to such remaining payments. Upon receipt of such accelerated payment the
provisions of Section 2.10 shall apply to any Beneficiary of such Retiree.
Notwithstanding any other provision of the Plan to the contrary, the Company
shall make payment of any Aggregate Section 409A Benefit hereunder to a Retiree
or Beneficiary before such payments are due if, and only to the extent such
amount becomes taxable as a result of a failure to comply with the requirements
of Section 409A of the Code in accordance with Treas. Reg. §1.409A-3(j)(4)(vii)
(or any successor thereto). Any such payment shall offset the Aggregate
Section 409A Benefit otherwise due hereunder.   3.13   Construction

  (a)   The Plan is intended to constitute an unfunded deferred compensation
arrangement for a select group of management or highly compensated employees

- 12 -



--------------------------------------------------------------------------------



 



      and therefore exempt from the requirements of Sections 201, 301 and 401 of
ERISA. All rights hereunder shall be governed by and construed in accordance
with Section 409A of the Code and the final regulations thereunder and, to the
extent such Section and regulations are inapplicable, in accordance with the
laws of the State of Tennessee (without reference to principles of conflicts of
law) and, except to the extent otherwise herein provided, in accordance with the
provisions of the Retirement Plan.     (b)   The masculine pronoun shall mean
the feminine wherever appropriate.     (c)   The captions preceding the sections
and articles hereof have been inserted solely as a matter of convenience and in
no way define or limit the scope or intent of any provisions of the Plan.

3.14   Insurance Products       The Company may require each Eligible Employee
to assist it in obtaining life insurance policies on the lives of each Eligible
Employee, which policies would be owned by, and be payable to, the Company. The
Eligible Employee may be required to complete an application for life insurance,
furnish underwriting information including medical examinations by a life
insurance company-approved examiner, and authorize release of medical history to
the life insurance company’s underwriter, as designated by the Company. An
Eligible Employee shall have no right or interest in such policies or the
proceeds thereof.   3.15   Nature of Obligation       No Eligible Employee,
Retiree or Beneficiary shall have any interest in any specific asset of the
Company or any Affiliated Company as a result of the Plan. Nothing contained
herein shall be deemed to create a trust of any kind or any fiduciary
relationship between the Company (or any Affiliated Company) and any Eligible
Employee, Retiree or Beneficiary. Any right to receive any Benefit under the
Plan shall only be the right of a general unsecured creditor.   3.16   Legal
Fees       In the event that any claim by an Eligible Employee for payment of
any benefit under the Plan is disputed by the Company or the trustee of any
“rabbi” trust created in connection therewith, or any other dispute in respect
of the Plan or any such trust arises between any Eligible Employee, the Company
and/or such trustee, any such Eligible Employee shall be promptly reimbursed for
all reasonable attorney fees and expenses incurred by any such Eligible Employee
during his or her lifetime (i) in pursuing any such claim, or (ii) in connection
with any such other dispute. All reimbursements shall be made by the end of the
calendar year following the calendar year in which the expense is incurred and
reimbursement in any year shall not affect the amount of reimbursement in a
subsequent year, provided, however, that no such payment due with respect to a
claim or dispute

- 13 -



--------------------------------------------------------------------------------



 



    arising as a result of a Separation from Service shall be made prior to the
six month anniversary of Separation from Service.   3.17   Tax Gross-Up

  (a)   Payment. Subject to the requirements stated in this Section 3.17, in the
event that amounts hereunder become subject to the additional tax and interest
under Section 409A of the Code (“409A additional tax”) as a result of a plan
document failure or an operational failure caused solely by the action or
inaction of the Company (and not at the request of the Eligible Employee), the
Company shall pay to the Eligible Employee an amount equal to such 409A
additional tax and any additional taxes imposed upon the Eligible Employee due
to the Company’s payment of such 409A additional tax (a “409A Gross-Up
Payment”). In no event, however, shall any amounts become payable under this
Section 3.17 as a result of compensation required to be included in gross income
by reason of Section 409A(b)(3) of the Code. The 409A Gross-Up Payment shall be
paid to the Eligible Employee within five business days of the date such taxes
are remitted to the applicable taxing authority, subject to the notification
requirements set forth in Section 3.17(b) in the event such taxes are not
remitted by withholding, but in no event later than the end of the Eligible
Employee’s taxable year next following the Eligible Employee’s taxable year in
which the Eligible Employee remits such taxes.     (b)   Notification and Right
to Contest. An Eligible Employee shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the 409A Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than (10) ten business days after such
Eligible Employee is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Eligible Employee shall not pay such claim prior to
the expiration of the 30-day period following the date on which he gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Eligible Employee in writing prior to the expiration of such period that it
desires to contest such claim, or if the Company notifies the Eligible Employee
at the time of payment of the Gross-Up Payment under Section 3.17(a) that it
desires to contest the application of the 409A additional tax (in either case, a
“claim”), the Eligible Employee shall (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including ,without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company, (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and (iv) permit the Company to participate in
any proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and

- 14 -



--------------------------------------------------------------------------------



 



    penalties) incurred in connection with such contest and shall indemnify and
hold such Eligible Employee harmless, on an after-tax basis, for any income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. All such costs and
expenses incurred due to a tax audit or litigation addressing the existence of
or amount of a tax liability under this Section 3.17 shall be paid by the
Company within thirty (30) days of the date payment of such expenses is due, but
in any event not later than (A) December 31 of the year following the year in
which the taxes are remitted to the taxing authority, or (B) where as a result
of such audit or litigation no taxes are remitted, December 31 of the year
following the year in which the audit is complete or there is a final and
nonappealable settlement or other resolution of the litigation. Without
limitation on the foregoing provisions of this Section 3.17(b), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and the Eligible Employee shall prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Eligible Employee with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a 409A Gross-Up Payment would be
payable hereunder, and the Eligible Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.     (c)   Refund. If an Eligible Employee
becomes entitled to receive one or more refunds of all or any part of the 409A
additional tax with respect to which a 409A Gross-Up Payment was made, the
Eligible Employee shall pay the refund to the Company within five business days
of the receipt of any such refund.     (d)   Delayed Payment Date.
Notwithstanding the foregoing provisions of this Section 3.17, if under
Section 409A of the Code any payment under this Section 3.17 is considered to be
due as a result of the Eligible Employee’s Separation from Service and the stock
of the Company (or the stock of any entity considered a single employer with the
Company under Treas. Reg. §1.409A-1(g) or any successor thereto) is publicly
traded on an established securities market or otherwise at the time of the
Participant’s Separation from Service, no payment shall be made pursuant to this
Section 3.17 prior to the six-month anniversary of such Separation from Service.

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE IV. AMENDMENT, TERMINATION, OR PARTICIPANT REMOVAL
The Board of Directors reserves the right to modify or to amend, in whole or in
part, or to terminate this Plan at any time (including with respect to any
Eligible Employee who has had a Separation from Service). However, no
modification, amendment or termination of the Plan shall reduce the Benefit
being paid to a Retiree as of the date of any such amendment or termination. In
respect of any Eligible Employee, no modification or amendment shall adversely
affect such Eligible Employee, unless such Eligible Employee consents to such
modification or amendment in writing, and, if the Plan is terminated by the
Company, each Eligible Employee shall be entitled to a Benefit calculated under
Article 2 above, based on such Eligible Employee’s service and compensation to
the date of such plan termination. Notwithstanding the foregoing, the Board of
Directors reserves the right to modify the Plan at any time without the consent
of any Eligible Employee in order to comply with Section 409A of the Code and
the regulations and other guidance issued thereunder. With respect to Aggregate
Section 409A Benefits, payment may be made upon termination of the Plan only if
permitted under regulations issued under Section 409A of the Code.
An Eligible Employee who has not completed five or more years of Credited
Service and reached his Early Retirement Date, may be removed as a participant
from the Plan by the Committee if he terminates employment with the Company or
his position changes so that he is no longer considered a member of senior
management. In such case, the former Eligible Employee shall have no rights to
any Benefit under the Plan, but rather such former Eligible Employee shall only
have those rights that are available to such former Eligible Employee under the
Company’s other benefit plans.
IN WITNESS WHEREOF, THOMAS & BETTS CORPORATION has caused this Plan, as amended,
to be duly executed this                      day of                     , 2008.

              Attest:   THOMAS & BETTS CORPORATION    
 
           
 
  By:        
 
Name:
     
 
Name:    
Title:
      Title:    

(Corporate Seal)

- 16 -



--------------------------------------------------------------------------------



 



THOMAS & BETTS CORPORATION
EXECUTIVE RETIREMENT PLAN
APPENDIX A
(As amended December 3, 2008)
The following employees of the Corporation have been approved by the Committee
as Eligible Employees under Section 1.14 of the Executive Retirement Plan:
Kenneth W. Fluke(1) (5)
Imad Hajj
Stanley P. Locke
Dominic J. Pileggi(2)(3)
Jim Raines(2)(4)
William E. Weaver, Jr.
Notes:
(1) Meets the credited service requirement to receive a benefit under the Plan.
(2) Meets the age and credited service requirements to receive a benefit under
the Plan upon termination of employment.

- 17 -



--------------------------------------------------------------------------------



 



(3) The Board of Directors approved on October 24, 2000 five (5) years of
additional age and credited service under the Plan for Mr. Pileggi.
(4) The Compensation Committee of the Board of Directors approved on December 4,
2001 five (5) years of additional age and credited service under the Plan for
Mr. Raines.
(5) The Compensation Committee of the Board of Directors approved on
February 20, 2004 five (5) years of additional age and credited service under
the Plan for Mr. Fluke.

- 18 -